 

Case 1:20-cr-00558-GBD Document 16 Filed 12/02/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a ea x

UNITED STATES OF AMERICA, WDa.
.
; oe DEE

-against- 02 20%

ORDER

DAMON GROOMS and ERNEST HEMPHILL —
: 20 Crim. 558 (GBD)

Defendants. :
we ee ee eee eee XK

GEORGE B. DANIELS, District Judge:
The December 10, 2020 status conference is adjourned to February 11, 2021 at 10:00 a.m.
Time is excluded in the interest of justice pursuant to the Speedy Trial Act, 18 U.S.C. § 3161 (h)(7),

until that time.

Dated: New York, New York
December 2, 2020

SO ORDERED.

Qniae 8 Darl

RGEB. DANIELS
United States District Judge

 

 
